Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER NOTE
The applicant’s amended specification appears to have some typographical errors. See page 17/55 of the marked-up specification filed 7/17/21. See the screenshot below (first highlight shows “a plurality of, which” taking out the crossed out terminal contacts, that is all that is left; in the second highlight, the applicant starts a parenthesis but does not close it):

    PNG
    media_image1.png
    379
    746
    media_image1.png
    Greyscale


In addition, the examiner requests the applicant use “HEADERs” for future amendments when submitting both a clean and a marked copy (i.e. a Header with “clean copy” and a Header with “marked copy” for the top of each page).
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The specification amendments are accepted; however, the abstract amendments will be accepted, but objected to due to the language “The present invention relates generally to”.
Applicant’s arguments/amendments, see pages 1/4-4/4 & 17/31-31/31, filed 7/17/21, with respect to the claims have been fully considered and are persuasive. The 103/112 rejections of now cancelled claims have been withdrawn. 
However, the examiner notes that the applicant’s comments on page 19/31 filed 7/17/21 are incorrect. Beaston does have features in common with the present invention. While the applicant’s arguments describe a vehicle, the applicant’s current claims lack any mention of a vehicle, except for Claim 68. The examiner notes: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., vehicle) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If the applicant would like the examiner to consider where the battery is located, the applicant will have to include that language in the claims. While the applicant added “motor” to the independent claims, the examiner notes that items other than vehicles have motors, e.g. a solenoid motor used to move an armature in many devices and/or a solenoid motor for a relay in even more devices.
Nevertheless, due to the amount of complex detail provided in new independent Claim 59, the examiner has found that claim allowable. However, as the other new independent claim 65, is much simpler, it has not been found allowable. In addition, new claim 65, and 
Specification
The abstract of the disclosure is objected to because it includes the language “The present invention relates generally to”. Please delete this language from the abstract filed 7/17/21. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 65-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lines 12 and 13 of Claim 65 states: “a plurality of independent power supply units configured to supply electric energy to each of the said independent battery modules in supplying mode;”. The examiner could not find support for this stanza in the originally filed disclosure, and recharging mode;”, which is basically what the abstract shows. In addition, for power to be supplied to the battery in the supplying mode (i.e. supplied from the battery) would not only be impractical, but would be rare. Nevertheless, in order for this rejection to be withdrawn, the applicant will need to show support for the language in the originally filed disclosure, amend the limitations, or cancel the limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (USPGPN 20150333550) in view of Moskowitz (USPGPN 20160001748)
Independent Claim 65, Takeda teaches a fast rechargeable battery assembly and a battery recharging equipment for small battery applications configured to recharge a battery in a very short period of time, and to provide an integrated solution for off-board battery recharging (When reading the preamble in the context of the entire claim, the recitation “fast rechargeable battery assembly”, “small battery applications”, “very short period of time”, and “off-board battery recharging” are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02), comprising: a consumer powered by the said battery (15 of 10, see Figs. 1-3, 5-8, and 10); an integrated battery configured to store electric energy and to provide power to the said consumer (20/20B), comprising battery attaching means configured to hold the said battery during the supplying and recharging time (attach/attached/attachment described in abstract, ¶[91] for battery 20 from consumer 10 including consumer load 15), a main battery terminal (see Fig. 6, where there is one bus leaving 20B from modules 211-213) and a plurality of independent battery modules (see Figs. 6 & 10, 211-213 of Fig. 6 & 215-217 of Fig. 10), each said independent battery module having an independent positive and a negative module terminal (positive terminal shown to be independent, negative terminal inherently there); a plurality of 
Takeda is silent to configured to provide power to a motor of the said consumer; a multi-contacts electrical bar. 
Moskowitz teaches a multi-contacts electrical bar (inlet to units 1812 of Moskowitz which allow connection to multiple contacts 1846 inside plate 1844a/1844c; may be on the rear 
It would have been obvious to a person having ordinary skill in the art to modify Takeda in view of Rossi to provide improved costs for consumers.
Claims 66 and 67, the combination of Takeda and Rossi teaches the said plurality of power supply units and the said multi-contacts electrical bar are configured for two phase AC and the said plurality of power supply units and the said multi-contacts electrical bar are configured for mono phase AC (as Takeda teaches the use of bidirectional invertors, it demonstrates that AC is meant to be used, while the use of mono(one), dual(two), or triple(three) phase is simply a design choice which would be obvious to try as there are a finite number of identified predictable solutions with a reasonable expectation of success (KSR E), and lacking a showing of criticality, is obvious to one having ordinary skill in the art at the time of filing in light of the disclosure of the AC circuits of Takeda and Rossi).
Allowable Subject Matter
Claims 59-64 and 68 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 59, the prior art discloses a fast rechargeable battery assembly and a battery recharging equipment configured to recharge a battery in a very short period of time, for on-board battery configuration, comprising: an assembly of rechargeable batteries, configured to store electric energy and to provide power to a consumer, comprising a plurality of batteries and a unique main battery terminal connected to the said consumer, each battery of the said plurality of batteries configured to provide power by a main battery terminal when it works in supplying mode, and to receive electricity via a multi-contacts equipment battery inlet when it works in recharging mode, each said battery being split in a plurality of independent battery modules, each of the said independent battery modules comprising an independent module inlet and an independent module terminal; a battery recharging equipment configured to provide power to each said battery, comprising a plurality of independent power prior art fails to disclose the further inclusion of the combination of a plurality of contact plates, one for each said battery, configured to connect in recharging mode each independent battery module of the said battery to one of the said plurality of independent power supply units, via the said independent multi-contacts charger and the said equipment battery inlet, and to connect in supplying mode each independent battery module of said battery to the said main battery terminal, via a battery control equipment, configured to control and ensure the right connections between the said plurality of independent battery modules of the same said battery, in recharging and in supplying mode, comprising a plurality of modules switches configured to connect the said plurality of independent battery modules in parallel, and a plurality of modules changeover switches configured to connect the said plurality of independent battery modules in series; a battery assembly control equipment configured to control and ensure the right connections between the said plurality of batteries of one said assembly of rechargeable batteries, in recharging and in supplying mode, comprising a plurality of battery switches configured to connect the said plurality of batteries in parallel, and a plurality of battery changeover switches configured to 
Dependent Claims 60-64 and 68 are allowed for their dependence upon allowed independent Claim 59. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859